DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application 62/792949 under 35 U.S.C. 120 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 5 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 5 improperly recites human tissue/human anatomy as part of the claimed invention. It is suggested that Applicant amend the claim language “belt only comes around the back and sides” in order to remove the recitation of human anatomy. Examiner suggest amending the claim limitations to read in the alternative.

Claim Objections
Claim 4 is objected to because of the following informalities: while it is inherent that a belt has a top and a bottom, the claim should be amended to read: [the] a top being smaller than [the] a bottom for the purpose of improving clarity.
Claim 17 is objected to because of the following informalities: typographical error in line 2, “putting on spinal decompression belt”, should read: putting on spinal a decompression belt.
Claim 20 is objected to because of the following informalities: typographical error in line 1, “sliding a handles”, should read: sliding [a] the handles.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “belt only comes around the back and sides”, it is unclear as to what backsides the claim is referring as the backsides have not been introduced nor is it clear whether the Applicant is referring to the backsides of the user or the device. For the sake of compact prosecution Examiner will interpret the sides to be the front, lateral, and medial sides of a user and the back to be the back of a user.
Claim 13 recites “sized to fit normal widths and heights”, it is unclear what is covered within the scope of “normal widths” rendering the claim indefinite. For the sake of compact prosecution Examiner will interpret the slot to fit a belt according to the closest prior art of record. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-12, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lockett (US 2015/0094632).
With respect to claim 1, Lockett discloses An apparatus comprising: a belt (Fig 5, belt 20); a handle attached to the belt (Fig 5, Fig 1, handle in trapezoid section 24/25/26); and an adjustable fastening system included on the belt (Fig 5, Velcro 22/23 is an adjustable fastening system).  
With respect to claim 3, Lockett discloses An apparatus as in claim 1, wherein the belt is made of a durable plastic ([0138], polypropylene webbing, polypropylene is a durable thermoplastic material).  
With respect to claim 4, Lockett discloses An apparatus as in claim 1, wherein the belt has a conical shape with the top being smaller than the bottom ([0138] [0021], belt is detailed to be a conical shape as a result of being fitted onto a user’s hips which are a conical shape; further embodiments [0142] also refer to the belt as a conical shape unrelated to a user).  
With respect to claim 5, Lockett discloses An apparatus as in claim 1, wherein the belt only comes around the back and sides (Fig 5, belt detailed to be around the user, thus comes around from the back to the lateral side, the medial side, and the front side).  
With respect to claim 6, Lockett discloses An apparatus as in claim 1, wherein the adjustable fastening system is a hook-and- loop fastening system (Fig 5, Velcro 22/23 is an adjustable fastening system that is hook and loop).  
With respect to claim 7, Lockett discloses An apparatus as in claim 1, wherein the handle is made of a plastic material ([0138], belt and straps 24/25 of handle are web straps detailed to be of polypropylene webbing, polypropylene is a thermoplastic material, members are sewn or otherwise attached thus molded together).  
With respect to claim 8, Lockett discloses An apparatus as in claim 1, wherein the belt is made of a fibrous material ([0138], polypropylene webbing, webbing is a series of fibers thus a fibrous material).  
With respect to claim 9, Lockett discloses An apparatus as in claim 1, wherein the belt is made of a plastic material ([0138], polypropylene webbing, polypropylene is a thermoplastic material).  
With respect to claim 10, Lockett discloses An apparatus as in claim 1, wherein the belt and the handle are molded plastic ([0138], belt and straps 24/25 of handle are web straps detailed to be of polypropylene webbing, polypropylene is a thermoplastic material, members are sewn or otherwise attached thus molded together).  
With respect to claim 11, Lockett discloses An apparatus as in claim 1, wherein the belt and the handle are molded together ([0031], [0033], [0035], belt and handles are attached together to form the device, thus molded together).  
With respect to claim 12, Lockett discloses An apparatus (Fig 5) comprising: a handle (Fig 5, handle 24/26/25); and a slot on the handle (Fig 5, [0140], slot on straps 25/24 of handle for the bar 26). 
With respect to claim 14, Lockett discloses An apparatus as in claim 12, wherein the apparatus is made of a durable plastic ([0138], polypropylene webbing, polypropylene is a durable thermoplastic material).  
With respect to claim 15, Lockett discloses An apparatus as in claim 12, wherein the handle is configured to fit a human hand (Fig 5, handle system 24/25/26 detailed to be able to fit a hand).  

Claims 12-13, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schawl (US 4750479).
With respect to claim 12, Schawl discloses An apparatus (Fig 2) comprising: a handle (Fig 2, handle 10); and a slot on the handle (Fig 4, slot 46). 
With respect to claim 13, Schawl discloses An apparatus as in claim 12, wherein the slot is sized to fit normal widths and heights of a belt (Fig 1, Fig 4, col 2 ln 50-60).  
With respect to claim 16, Schawl discloses An apparatus as in claim 12, further comprising a belt, wherein said handle slides onto said belt (Fig 2, belt 48, capable of sliding via slot 46).  
With respect to claim 17, Schawl discloses A method of spinal decompression (col 2 ln 55-70) comprising: putting on spinal decompression belt (Fig 2, belt 48 shown on a user, thus step is completed); placing hands on handles of spinal compression belt (Fig 2, handle shown on handles 10, thus step is completed); pressing down on handles with handles while keeping shoulders high (col 2 ln 55-70, user presses down on handles away from the neck, as the user is laying on the ground the shoulders remain high relative to the rest of the body and the belt 48); and bringing chest upward (col 2 ln 55-70, user presses down on handles away from the neck and head, this action creates a lifting force at the shoulders top of the chest and inherently brings the chest upward relative to the waist resulting in the decompressing of the spine).  
With respect to claim 18, Schawl discloses A method as in claim 17, further comprising the step of laying down after releasing the handles (col 2 ln 55-70, user lies down to use the device, thus at some point the user will be laying after releasing the handles to attach them to the device or after creating a force upon the handles, or after the handles have been released from the manufacturing process).  
With respect to claim 19, Schawl discloses A method as in claim 17, wherein a user repeats the method multiple times throughout the day (col 2 ln 55-70, user applies initial force then can apply more or less force thereafter, at least two applications of force thus detailed during a day).  
With respect to claim 20, Schawl discloses A method as in claim 17, further comprising sliding a handles on a belt to create the spinal decompression belt (Fig 2, handle shown on handles 10, structure would require a sliding motion to attach the belt to the slot 46 on the handle 10, thus step is completed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Schawl in view of Northup (US 3444560).
With respect to claim 1, Schawl discloses An apparatus comprising: a belt (Fig 2, belt 48); a handle attached to the belt (Fig 2, Fig 1, handle 10); fastening system included on the belt (col 2 ln 50-60, belt is detailed secured around the user thus has some fastening system).  
Schawl is silent on the details of the fastening system of the belt being an adjustable fastening.
Northup teaches an analogous band 10 applied to a user having an adjustable fastening system (Fig 2, Fig 1) wherein the adjustable fastening system is a teeth 18/17 and channel 25 fastening system (Fig 2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the belt of Schawl to have an adjustable fastening system as taught by Northup in order for a user to easily adjust and fasten the belt in a desired position (Northup col 1 ln 40-45).
With respect to claim 2, Schawl/Northup discloses An apparatus as in claim 1, wherein the adjustable fastening system is a teeth and channel fastening system (Northup Fig 2, Fig 1, a teeth 18/17 and channel 25 fastening system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the belt of Schawl to have the teeth and channel fastening system as taught by Northup.  A skilled artisan would have been motivated to do so since Northup discloses that a teeth and channel fastening system is a conventional and easy adjustable fastening system (Northup col 1 ln 40-45) in traction and support devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tong US 2011/0154559 and Abanto et al US 2006/0162038 are cited to show that characteristics of the instant application are known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786                                


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786